Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-5 are now  pending in the application under prosecution and have been examined. Claim 1 has been canceled.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,003,589. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 of US Patent No. 11,003,589 anticipate claims 2-5 of the instant application.

Claim 1 (U.S. 11,003,589)
Claim 2 (Application)
A system for storing a target data file as a set of mathematical functions and one or more data values representative of the target data file, the system comprising: at least one hardware processor; memory storing computer instructions, the computer instructions when executed by the at least one hardware processor configured to cause the system to perform: identifying a target bit pattern of a target data file; generating a set of mathematical functions operative to generate a result that approaches the target bit pattern and one or more data values cooperative with the result to generate the target bit pattern, the set of mathematical functions and the one or more data values having a smaller file size than the target bit pattern; and storing the set of mathematical functions and the one or more data values, the set of mathematical functions and the one or more data values capable of being processed to generate the target data file therefrom.
A method of encoding data by generating an initial bit pattern and virtual memory addresses that together can be used to generate a target bit pattern, the method comprising: using an encoder to divides a target bit pattern into at least two parts; and using run time code to assign specific virtual memory addresses to each of a plurality of cache lines to encode informational content from the target bit pattern when assigning virtual memory addresses onto these particular cache lines.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 6,003,137 (Kawasaki).
With respect to claims 2 and 4, Kawasaki teaches method of encoding data by generating an initial bit pattern and virtual memory addresses that together can be used to generate a target bit pattern, the method comprising: using an encoder to divides a target bit pattern into at least two parts (defining  address learning table constituting information database including virtual group ID in a bit pattern format, individual group ID bit pattern is created with corresponding virtual address ID); and using run time code to assign specific virtual memory addresses to each of a plurality of cache lines to encode informational content from the target bit pattern when assigning virtual memory addresses onto these particular cache lines (using a host function manager for defining the virtual group constituting information including virtual group ID accommodation list information and original virtual group ID accommodation list information) [Fig. 1; Fig. 11; Col. 2, Lines 45-63; Col. 3, Line 52 to Col. 4, Line 33].
 With respect to claims 3 and 5, Kawasaki teaches randomizing the target bit pattern; de-randomization to generate the target bit pattern [Col. 7, Lines 12-45; Col. 2, Lines 45-63; Col. 3, Line 52 to Col. 4, Line 33].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related prior art include: 
US 20090019269 (Wolff et al) teaching method for extracting a pattern of data bits and packing the extracted pattern of data bits in a right justified format,
US 20080320336  (Qadir et al) teaching process executing on a computing system may encounter an exception. Pointers or other references created by the exception may identify portions of the computing system's memory containing the binary code that was executing at the time of the exception.
US 20060061795 (Wamsley) teaching method of storing a bit-pattern in each of a plurality of devices, each of the devices having a memory, wherein: for each device the method consists of storing bit-pattern at the first memory location.
US 7930494 (Goheer et al) teaching Techniques are provided for performing multi-pass erase, wherein: a virtual initiator is determined for performing the erase command on the block of data, the multiple bit patterns are generated using a multi-pass erase algorithm, the multiple bit patterns are generated for writing over the block of data on the target device; repeated writes are performed over the block of data using the bit patterns.
US 20030108043 (Liao) teaching Methods and apparatus for finding a match between a target bit pattern and multiple filter bit patterns, filter array is created from the filter bit patterns and at least one intermediate array is generated from the filter array, a filter match vector to identify which of the filter bit patterns in the filter array match the target bit pattern. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136